4fio




OFFICE   OF THR ATTORNEY   GENERAL   OF TEXAS
Itonorablo
        b. Jl.Vhlkaor~, Yage 5!


         'X ooauot  808 how It vould bo pooolble to do-
    tolano vhenia thb coUat7 8uperlnteadwbt      hd AO-.
    tuo llyq wo vo 6 a wu u h o rIf lwh vo uo b rtb o a *-
    edb yh lo Aoolotol¶t.

            ‘Vould   the davooftoq bank k     1Iablo WpqIng
    r wo h e rll~
               o d b 7th e
                         oouat7       8ahoo18taperlatendeat’.
    AooiotontT~

                                                                to




17 rpprovo vmohon ioourdb7 the truoteooa? l Q9mBon aal
Dlot?l~t,bat thot 8fter,thevotwhoro218~sbwn opgrowd w
tzmzmt      8ohool l3utmFla~lnlont,
                                 tlm 8oro    oiool not of
        tL luporlnt~oat 0no 80   to th ovo?io
                                            u oP Ob;da g0
puml7dniotoHolorNeohonlool lotnqulrlagno exorolooo f
Jlldgnont 0s dloorotlon,    h de18 ted to and perform4 bJ
                        Y 8uperln
the Aooiotont Count7 bahoo        rardent. Thlo opbxion, a
00~7 of vhleh io onolooo&herevlthfor pear lnfomtlca, vo
thtnk psoperl7dlovoreoof Jour tlFotquootlan.
         with nr0t0aae to 70w 0000nd qu00tf0n, if the ~ti-
are imolred or0 that op.roved the count7babool&lpe~lJb
toabat, pwoonrll7, then ii the% upoiintmdent~onom lo llgn-
ed b7 tba AooioturtSupeAntendent,It lo 0108r that        the &poo~-
tory bon& ~0~14 not bo liable ln ~~7Irrgloae. ThIo pmoento
tb quootlon ouggeotedW 70~ ls to how it rlllb pooolblofor
th9 6epooItor7honk to detonulnoii the +ouohorohave been op-
~~I& ~~     th o & lup o & hmdentii luoh rouohera8~8 ol&aedb7 tho
              It lo the noponolbllit7 at tbo ~oolto~       bank to
deterdno’thot     o u a whuo h o h
                                 so o ve
                                       b o ol
                                            it
                                             p p ~vec
                                                    by l
                                                       th eCo u nty
8ohwl$apwIntozl&a~